Case 19-12809-JKS                              Doc 254          Filed 03/14/19 Entered 03/14/19 17:11:27         Desc Main
                                                               Document     Page 1 of 12


UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)

LOWENSTEIN SANDLER LLP
Mary E. Seymour, Esq.
Joseph J. DiPasquale, Esq.
John P. Schneider, Esq.
One Lowenstein Drive
Roseland, NJ 07068
Telephone: (973) 597-2500
Facsimile: (973) 597-2400
mseymour@lowenstein.com
jdipasquale@lowenstein.com
jschneider@lowenstein.com

- and-

ELLIOTT GREENLEAF, P.C.
Rafael X. Zahralddin-Aravena, Esq.
Jonathan M. Stemerman, Esq.
Sarah Denis, Esq.
1105 Market Street, Suite 1700
Wilmington, DE 19801
Telephone: (302) 384-9400
Facsimile: (302) 384-9399
rxza@elliottgreenleaf.com
jms@elliottgreenleaf.com
sxd@elliottgreenleaf.com
Proposed Co-Counsel to the Official Committee
of Unsecured Creditors
In re:                                                                        Case No. 19-12809 (JKS)

NEW ENGLAND MOTOR FREIGHT, INC., et                                           Chapter 11
al.,1
                                                                              Hon. John K. Sherwood, U.S.B.J.
                           Debtors.

           NOTICE OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS’
                 MOTION FOR AN ORDER ESTABLISHING PROCEDURES
                FOR COMPLIANCE WITH 11 U.S.C. §§ 1102(b)(3) AND 1103(c)


                                                            
1
 The Debtors in these Chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are as follows:
New England Motor Freight, Inc. (7697); Eastern Freight Ways, Inc. (3461); NEMF World Transport, Inc. (2777);
Apex Logistics, Inc. (5347); Jans Leasing Corp. (9009); Carrier Industries, Inc. (9223); Myar, LLC (4357); Mylon, LLC (7305);
Hollywood Avenue Solar, LLC (2206); United Express Solar, LLC (1126); and NEMF Logistics, LLC (4666).
36527/2
03/14/2019 203892990.1
Case 19-12809-JKS       Doc 254     Filed 03/14/19 Entered 03/14/19 17:11:27             Desc Main
                                   Document     Page 2 of 12


                              TO ALL PARTIES IN INTEREST

           PLEASE TAKE NOTICE that on April 9, 2019, at 10:00 a.m., or as soon thereafter

as counsel may be heard, the undersigned attorneys for the Official Committee of Unsecured

Creditors (the “Committee”) appointed in the Chapter 11 bankruptcy cases of the above-

captioned debtors and debtors-in-possession (together, the “Debtors”) will move (the “Motion”)

before the Honorable John K. Sherwood, U.S.B.J., Martin Luther King, Jr. Federal Building, 50

Walnut Street, Newark, NJ 07102, Courtroom #3D, for entry of an Order establishing certain

procedures for compliance with sections 1102(b)(3) and 1103(c) of Title 11 of the United States

Code (the “Bankruptcy Code”).

       PLEASE TAKE FURTHER NOTICE that pursuant to D.N.J. LBR 9013-1(d) all

responsive papers must be filed with the Clerk of the Bankruptcy Court and the attorneys for the

Committee within seven (7) days of the return date of this Motion.


       PLEASE TAKE FURTHER NOTICE that pursuant to D.N.J. LBR 9013-3(d) the

Committee hereby requests oral argument if this Motion is opposed.


       PLEASE TAKE FURTHER NOTICE that pursuant to D.N.J. LBR 9013-3(a), in the

event the Motion is contested, there is a duty to confer to determine whether a consent order may

be entered disposing of the Motion or to stipulate to the resolution of as many issues as possible.


                      (the remainder of this page has intentionally been left blank)




                                                ‐2‐ 
Case 19-12809-JKS       Doc 254    Filed 03/14/19 Entered 03/14/19 17:11:27           Desc Main
                                  Document     Page 3 of 12


       PLEASE TAKE FURTHER NOTICE that unless objections are timely filed and

served the Motion shall be deemed uncontested in accordance with D.N.J. LBR 9013-(d), and the

relief requested may be granted without a hearing.


Dated: March 14, 2019                                 LOWENSTEIN SANDLER LLP


                                                      s/ Joseph J. DiPasquale

                                                      Mary E. Seymour, Esq.
                                                      Joseph J. DiPasquale, Esq.
                                                      John P. Schneider, Esq.
                                                      One Lowenstein Drive
                                                      Roseland, NJ 07068
                                                      Telephone: (973) 597-2500
                                                      Facsimile: (973) 597-2400
                                                      mseymour@lowenstein.com
                                                      jdipasquale@lowenstein.com
                                                      jschneider@lowenstein.com

                                                      -and-

                                                      ELLIOTT GREENLEAF, P.C.
                                                      Rafael X. Zahralddin-Aravena, Esq.
                                                      Jonathan M. Stemerman, Esq.
                                                      Sarah Denis, Esq.
                                                      1105 Market Street, Suite 1700
                                                      Wilmington, DE 19801
                                                      Telephone: (302) 384-9400
                                                      Facsimile: (302) 384-9399
                                                      rxza@elliottgreenleaf.com
                                                      jms@elliottgreenleaf.com
                                                      sxd@elliottgreenleaf.com
                                                      Proposed Co-Counsel to the Official
                                                      Committee of Unsecured Creditors




                                               ‐3‐ 
Case 19-12809-JKS                              Doc 254          Filed 03/14/19 Entered 03/14/19 17:11:27         Desc Main
                                                               Document     Page 4 of 12


UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)

LOWENSTEIN SANDLER LLP
Mary E. Seymour, Esq.
Joseph J. DiPasquale, Esq.
John P. Schneider, Esq.
One Lowenstein Drive
Roseland, NJ 07068
Telephone: (973) 597-2500
Facsimile: (973) 597-2400
mseymour@lowenstein.com
jdipasquale@lowenstein.com
jschneider@lowenstein.com

- and-

ELLIOTT GREENLEAF, P.C.
Rafael X. Zahralddin-Aravena, Esq.
Jonathan M. Stemerman, Esq.
Sarah Denis, Esq.
1105 Market Street, Suite 1700
Wilmington, DE 19801
Telephone: (302) 384-9400
Facsimile: (302) 384-9399
rxza@elliottgreenleaf.com
jms@elliottgreenleaf.com
sxd@elliottgreenleaf.com
Proposed Co-Counsel to the Official Committee
of Unsecured Creditors
In re:                                                                        Case No. 19-12809 (JKS)

NEW ENGLAND MOTOR FREIGHT, INC., et                                           Chapter 11
al.,1
                                                                              Hon. John K. Sherwood, U.S.B.J.
                           Debtors.

           MOTION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
                    FOR AN ORDER ESTABLISHING PROCEDURES
               FOR COMPLIANCE WITH 11 U.S.C. §§ 1102(b)(3) AND 1103(c)

                                                            
1
 The Debtors in these Chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are as follows:
New England Motor Freight, Inc. (7697); Eastern Freight Ways, Inc. (3461); NEMF World Transport, Inc. (2777);
Apex Logistics, Inc. (5347); Jans Leasing Corp. (9009); Carrier Industries, Inc. (9223); Myar, LLC (4357); Mylon, LLC (7305);
Hollywood Avenue Solar, LLC (2206); United Express Solar, LLC (1126); and NEMF Logistics, LLC (4666).

36527/2
03/14/2019 203892721.1
Case 19-12809-JKS       Doc 254    Filed 03/14/19 Entered 03/14/19 17:11:27            Desc Main
                                  Document     Page 5 of 12


       The official committee of unsecured creditors (the “Committee”) appointed in the

Chapter 11 bankruptcy cases (the “Chapter 11 Cases”) of the above-captioned debtors and

debtors-in-possession (the “Debtors”), by and through its undersigned proposed co-counsel,

hereby moves this Court (the “Motion”) for entry of an Order establishing certain procedures for

compliance with sections 1102(b)(3) and 1103(c) of Title 11 of the United States Code (the

“Bankruptcy Code”). In support of the Motion, the Committee respectfully states as follows:

                                       JURISDICTION

       1.      This Court has jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 157

and 1334. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(B). Venue is

proper under 28 U.S.C. §§ 1408 and 1409.

       2.      The statutory predicates for the relief requested herein are sections 105(a),

107(b)(1), 1102(b)(3), and 1103(c) of the Bankruptcy Code and Federal Rule of Bankruptcy

Procedure 9018.

                                RELEVANT BACKGROUND

       3.      On February 11, 2019 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy

Court for the District of New Jersey.      No trustee or examiner has been appointed in the

Chapter 11 Cases.

       4.      Pursuant to sections 1107(a) and 1108 of the Bankruptcy Code, the Debtors

continue to operate their businesses and manage their properties as debtors-in-possession.

       5.      On February 21, 2019, (the “Formation Date”), the Office of the United States

Trustee for the District of New Jersey (the “U.S. Trustee”) appointed the Committee pursuant to

section 1102(a)(1) of the Bankruptcy Code. The Committee is comprised of the following five



                                               ‐2‐ 
Case 19-12809-JKS                              Doc 254          Filed 03/14/19 Entered 03/14/19 17:11:27   Desc Main
                                                               Document     Page 6 of 12


(5) members: (i) IAM National Pension Fund; (ii) AAA Cooper Transportation; (iii) Landstar

Transportation Logistics, Inc.; (iv) Superior Distributors Co., Inc.; and (v) Guttman Oil Co.2 The

Committee subsequently selected Lowenstein Sandler LLP and Elliott Greenleaf, P.C. to serve as

its co-counsel.

                                                                RELIEF REQUESTED

              6.             The Committee seeks entry of an Order, effective as of the Formation Date, (i)

clarifying that section 1102(b)(3) of the Bankruptcy Code does not require the Committee to

disseminate proprietary, non-public confidential information (the “Confidential Information”)

concerning the Debtor, and (ii) deeming the Committee, its retained professionals and advisors to

be in compliance with section 1102(b)(3) of the Bankruptcy Code as a result of the

implementation of certain procedures described herein (the “Procedures”).

              7.             The relief requested in this Motion carefully balances the Debtors’ interest in

safeguarding Confidential Information from public dissemination with the Committee’s interest

in performing its statutory obligations.

              8.             The Committee’s counsel intends to establish a website (the “Website”) to make

certain non-confidential information available to general unsecured creditors. The Website

address will be: www.donlinrecano.com/nemfcc.

              9.             The information available on the Website will include, but will not be limited to:

(i) the Petition Date, case number, and general information regarding the Debtors’

Chapter 11 Cases; (ii) the contact information for the Debtors, the Debtors’ professionals, the

Committee, and the Committee’s professionals and advisors; (iii) information regarding

significant events in the Chapter 11 Cases and relevant deadlines, including any claims bar date

and any pleadings that are relevant thereto; (iv) press releases, if any, issued by the Committee
                                                            
2
    See Amended Notice of Appointment of Official Committee of Unsecured Creditors [ECF No. 114].

                                                                         ‐3‐ 
Case 19-12809-JKS          Doc 254    Filed 03/14/19 Entered 03/14/19 17:11:27            Desc Main
                                     Document     Page 7 of 12


or by the Debtors; (v) periodic updates concerning general case information; and (vi) any other

non-confidential information which the Committee or its counsel, in their sole discretion, deems

appropriate, subject to any restrictions and limitations imposed by the Court.

       10.      Additionally, the Website will allow general unsecured creditors to

send   questions     and    comments    in     connection   with   the   Chapter   11    Cases   (the

“E-Mail Correspondence”). Any written communication with general unsecured creditors with

respect to E-Mail Correspondence will be made by the Committee’s counsel, in their reasonable

discretion.

       11.     The     Committee       shall    consult     with   the   Debtors    in    identifying

Confidential Information. The Committee agrees to engage in good faith negotiations with the

Debtors to resolve any dispute as to whether information has been properly designated as

Confidential Information. If negotiations do not result in an agreement, the Committee may seek

the Court’s assistance in resolving the dispute with at least five (5) business days’ notice.

       12.     Further, the Committee requests that the Order granting the Motion be effective

immediately upon its entry by the Court.

                                       BASIS FOR RELIEF

       13.     Section 1102 of the Bankruptcy Code requires the dissemination of information to

creditors which hold unsecured claims but who are not appointed to the creditors’ committee.

The Bankruptcy Abuse Prevention and Consumer Protection Act of 2005 (“BAPCA”) enacted

section 1102(b)(3)(A), which requires that creditors’ committees “provide access to information

for creditors who (i) hold claims of the kind represented by that committee; and (ii) are not

appointed to the committee.”




                                                   ‐4‐ 
Case 19-12809-JKS                              Doc 254          Filed 03/14/19 Entered 03/14/19 17:11:27   Desc Main
                                                               Document     Page 8 of 12


              14.            Because section 1102(b)(3)(A) does not clearly define the scope of information

which creditors’ committees must make available to creditors, the specific disclosure

requirements of section 1102(b)(3)(A) remain unclear.3

              15.            The legislative history of section 1102(b)(3) likewise fails to describe, limit, or

provide any interpretative guidance. The Congressional House Report merely states that:

                             “Section 405(b) requires the committee to give creditors having
                             claims of the kind represented by the committee access to
                             information. In addition, the committee must solicit and receive
                             comments from these creditors, and pursuant to court order, make
                             additional reports or disclosures available to them.”4

              16.            An expansive interpretation of section 1102(b)(3) would require creditors’

committees to provide access to and to disclose all information received in connection with the

bankruptcy case, regardless of whether such information was confidential or privileged. Such a

broad reading of section 1102(b)(3) often creates tension between debtors and creditors’

committees to the extent that creditors seek access to confidential or proprietary information.

Consequently, an overly expansive reading of section 1102(b)(3)(A) might “impose an

obligation contrary to other applicable laws and the [c]ommittee’s fiduciary duties and hamper

the [c]ommittee’s performance under section 1103 of the Bankruptcy Code.”5

              17.            Section 1103(c) of the Bankruptcy Code sets forth the primary duties of creditors’

committees, including, but not limited to, investigating the acts of the debtor and participating in

the formulation of a plan. To properly perform its duties under section 1103(c), the Committee

must have access to the Debtor’s Confidential Information. To facilitate open communication,

the Debtors and the Committee are bound by certain confidentiality requirements.



                                                            
3
  See In re Refco, Inc., 336 B.R. 187 (Bankr. S.D.N.Y. 2006).
4
  See H.R. Rep. No. 109-31, Pt. 1, 109th Cong. 1st Sess. 87 (2005).
5
  Refco, 336 B.R. at 190.

                                                                         ‐5‐ 
Case 19-12809-JKS                              Doc 254          Filed 03/14/19 Entered 03/14/19 17:11:27       Desc Main
                                                               Document     Page 9 of 12


              18.            The Committee believes that the sharing of all information without limitations

would be detrimental to the Debtors’ business and ability to maximize value and the

Committee’s ability to fulfill its duties. Among other things, disclosure of business costs and

proprietary practices would allow competitors to compete for business in an unfair manner.

Similarly, information relating to the Debtors’ employees is sensitive in nature, and public

disclosure of that information would be damaging to the Debtors’ operations. If there were a risk

the Confidential Information could be disclosed to any creditor, the Debtors would probably be

unwilling to share such information with the Committee. Consequently, the Committee would

be unable to gain access to Confidential Information and to discharge its statutory obligations

under the Bankruptcy Code.

              19.            The statutory provision requiring creditors’ committees to provide unfettered

access to information also impacts the attorney-client privilege, as well as the work product

privilege between a committee and its counsel or other agents.6 In Refco, the bankruptcy court

for the Southern District of New York noted that “[m]aintaining confidentiality against

unsecured creditors generally may be necessary to preserve the committee’s attorney-client

privilege.”7                The court stated further that “one should proceed cautiously concerning the

disclosure of information that could reasonably have the effect of waiving the attorney-client or

other privilege . . . notwithstanding Bankruptcy Code section 1102(b)(3).”8

              20.            Given the magnitude of this issue, the Committee seeks clarification and

confirmation that section 1102(b)(3) of the Bankruptcy Code does not require the Committee to

disseminate                  proprietary,                  non-public   Confidential   Information   and   attorney-client


                                                            
6
   Cf. In re Baldwin-United Corp., 38 B.R. 802, 805 (Bankr. S.D.Ohio 1984) (creditors’ committee entitled to protection of
attorney-client privilege).
7
  336 B.R. at 197.
8
  Id.

                                                                          ‐6‐ 
Case 19-12809-JKS                              Doc 254          Filed 03/14/19 Entered 03/14/19 17:11:27              Desc Main
                                                               Document     Page 10 of 12


communications concerning the Debtors, and that the Committee and its professionals and

advisors are in compliance with section 1102(b)(3) of the Bankruptcy Code as a result of the

implementation of the Procedures.

              21.            Various statutory provisions empower this Court to grant the relief requested

herein. Section 105(a) of the Bankruptcy Code provides that the Court may “issue any order . . .

that is necessary or appropriate to carry out the provisions of [the Bankruptcy Code].” Because

section 1102(b)(3)(A) of the Bankruptcy Code could have a substantial chilling effect on

information the Debtors might be willing to share with the Committee, or in the Committee’s

development of independent analysis, the Committee submits that the relief requested herein is

necessary and appropriate so that it may fulfill its statutorily mandated duties under sections

1102(b)(3) and 1103(c) of the Bankruptcy Code.

              22.            In addition, section 107(b)(1) of the Bankruptcy Code provides that “on request of

a party in interest, the bankruptcy court shall . . . protect an entity with respect to a trade secret or

confidential research, development, or commercial information.”9 Similarly, Federal Rule of

Bankruptcy Procedure 9018 (“Rule 9018”) permits the Court to enter “any order which justice

requires (1) to protect the estate or any entity in respect of a trade secret or other confidential

research, development, or commercial information.” Thus, the Committee submits that section

107(b)(1) and Rule 9018 empower this Court to protect the Debtors’ Confidential Information

from disclosure to general unsecured creditors.10

                                                            
9
 Emphasis added.
10
   Courts within the Third Circuit routinely grant relief similar to that which is requested herein. See, e.g., In re Verso Corp., et
al., Case No. 16-10163 (KG) (Bankr. D. Del. April 19, 2016); In re Malibu Lighting Corporation, et al., Case No. 15-12080
(KG) (Bankr. D. Del. Nov. 17, 2015); In re The Standard Register Company, et al., Case No. 15-10541 (BLS) (Bankr. D. Del.
April 24, 2015); In re Handy Hardware Wholesale, Inc., Case No. 13-10060 (MFW) (Bankr. D. Del. Feb. 25, 2013); In re
Hussey Copper Corp., et al., Case No. 11-13010 (BLS) (Bankr. D. Del. Dec. 8, 2011); In re Manistique Papers, Inc., Case No.
11-12562 (KJC) (Bankr. D. Del. Nov. 28, 2011); Chef Solutions Holdings, LLC, et al., Case No. 11-13139 (KG) (Bankr. D. Del.
Nov. 13, 2011); In re Sun-Times Media Group, Inc., et al., Case No. 09-11092 (CSS) (Bankr. D. Del. June 10, 2009); In re Pliant
Corporation, et al., Case No. 09-10443 (MFW) (Bankr. D. Del. April 1, 2009); In re AFY Holding Company, Case No. 08-12175
(PJW) (Bankr. D. Del. Oct. 30, 2008); In re American LaFrance, LLC, Case No. 08-10178 (BLS) (Bankr. D. Del. Mar. 17,

                                                                          ‐7‐ 
Case 19-12809-JKS                             Doc 254             Filed 03/14/19 Entered 03/14/19 17:11:27                                                                Desc Main
                                                                 Document     Page 11 of 12


              23.            The requirements of sections 1102(b)(3) and 1103(c) of the Bankruptcy Code

must be properly balanced. The Committee submits that the Procedures proposed herein will

provide a manner for general unsecured creditors to contact the Committee or its counsel and

will provide those creditors access to information as required by section 1102(b)(3). At the same

time, the Procedures also reflect and take into account the interests of the Debtors in preventing

the dissemination of Confidential Information to the general public.

                                                                                     NOTICE

              24.            Notice of this Motion has been provided to the following parties or, in lieu

thereof, to their counsel, if known: (i) the U.S. Trustee; (ii) those parties which were disclosed by

the Debtors on the Master Service List; and (iii) all parties which have filed a request for notice

pursuant to Federal Rule of Bankruptcy Procedure 2002.11 In light of the nature of the relief

requested, the Committee respectfully submits that no other or further notice of the Motion is

required.

                                                                      NO PRIOR REQUEST

              25.            No previous motion for the relief requested herein has been made by the

Committee to this or any other court.



                                              [Remainder of this Page Intentionally Left Blank]




                                                                                                                                                                                                
2008); In re Domain, Inc., Case No. 08-10132 (PJW) (Bankr. D. Del. Feb. 20, 2008); In re Global Home Products, LLC, Case
No. 06-10340 (KG) (Bankr. D. Del May 4, 2006); In re Nellson Nutraceutical, Inc., Case No. 06-10072 (PJW) (Bankr. D. Del.
Feb. 26, 2006); In re Nobex Corp., Case No. 05-20050 (MFW) (Bankr. D. Del. Feb. 10, 2006).
11
   The Master Service List contains the names and contact information of the Debtors’ secured lenders and 30 largest unsecured
creditors (or the contact information of their counsel).

                                                                                            ‐8‐ 
Case 19-12809-JKS       Doc 254    Filed 03/14/19 Entered 03/14/19 17:11:27            Desc Main
                                  Document     Page 12 of 12


       WHEREFORE, the Committee respectfully requests that the Court grant the Motion and

enter an Order, effective nunc pro tunc to the Formation Date: (i) deeming the Committee and its

professionals and advisors to be in compliance with section 1102(b)(3) of the Bankruptcy Code

as a result of the implementation of the Procedures; (ii) finding that the Committee is not

required to share the Confidential Information with general unsecured creditors; and (iii)

granting such other related relief as the Court deems appropriate.

Dated: March 14, 2019                                  LOWENSTEIN SANDLER LLP

                                                       s/ Joseph J. DiPasquale

                                                       Mary E. Seymour, Esq.
                                                       Joseph J. DiPasquale, Esq.
                                                       John P. Schneider, Esq.
                                                       One Lowenstein Drive
                                                       Roseland, NJ 07068
                                                       Telephone: (973) 597-2500
                                                       Facsimile: (973) 597-2400
                                                       mseymour@lowenstein.com
                                                       jdipasquale@lowenstein.com
                                                       jschneider@lowenstein.com

                                                       -and-

                                                       ELLIOTT GREENLEAF, P.C.
                                                       Rafael X. Zahralddin-Aravena, Esq.
                                                       Jonathan M. Stemerman, Esq.
                                                       Sarah Denis, Esq.
                                                       1105 Market Street, Suite 1700
                                                       Wilmington, DE 19801
                                                       Telephone: (302) 384-9400
                                                       Facsimile: (302) 384-9399
                                                       rxza@elliottgreenleaf.com
                                                       jms@elliottgreenleaf.com
                                                       sxd@elliottgreenleaf.com
                                                       Proposed Co-Counsel to the Official
                                                       Committee of Unsecured Creditors




                                                ‐9‐ 
